Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5,6,25 and 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “low” conductance. It is unclear what defines “low” as this is subjective. 
Claim 25 recites “the controller”. There is insufficient antecedent basis for this limitation in the claim. Examiner presumes this should read – the motor control module--. 
Claim 28 recites “large resistance”. It is unclear what defines “large” as this is subjective. 
Dependent claims are rejected as depending from a rejected claim.
Claims are being examined as best understood. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,2,10,15-25 and 29-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slivka 9,644,424 in view of Vallett et al WO2017/095861.
In regard to claim 1, Slivka ‘424 discloses a motorized shade for covering an architectural opening comprising: 
A shade material (106) comprising and extending between an upper end and a lower end. 
A motor drive unit (104) operably connected to the upper end of the shade material (106) and comprising a motor (114) and a motor control module (112) adapted to control the motor (114), wherein the motor control module (112).
A capacitive touch sensor (140), wherein the motor control module (112) is adapted to detect a touch of the shade material via the capacitive touch sensor (140) and in response control the motor to raise or lower the shade material.  
Slivka ‘424 fails to disclose: 
Wherein the shade material at least partially comprises electrically conductive material.
The capacitive touch sensor is electrically connected to the upper end of the shade material via at least one electrical contact.
Vallet et al ‘861 discloses: 
The fabric material (100) at least partially comprises electrically conductive material (200). (paragraphs [0034][0035])
The capacitive touch sensor (formed by 100 and microcontroller) is electrically connected via at least one electrical contact. (Electrode, not shown, paragraph [0035])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Slivka ‘424 to use a shade material comprising an electrically conductive material as taught by Vallet et al ‘861 in order to eliminate the complexity of requiring a wireless communication means to transmit signals and information. 
In regard to claim 2, Slivka ‘424 as modified by Vallet et al ‘861 discloses:
Wherein the shade material (106, Slivka ‘424) comprises at least one thread (200, Vallet et al ‘861, paragraph [0035]) comprising the electrically conductive material.  
In regard to claim 10, Slivka ‘424 discloses: 
Wherein the motorized shade further comprises a roller tube (102), wherein the upper end of the shade material (106) is attached to the roller tube (102), and wherein the motor drive unit (112) controls the motor (via 112) to rotate the roller tube (102) to raise and lower the shade material (106).  
In regard to claims 15-16, Slivka ‘424 discloses: 
A hem bar (911) attached to the lower end of the shade material (106), wherein the hem bar comprises an electrically conductive material and the lower end of the shade material is at least partially wrapped about the hem bar wherein the motor control module is further adapted to detect a touch of the hem bar via the capacitive touch sensor. (column 10, lines 17-32)
In regard to claim 17, Slivka ‘424 discloses: 
Wherein the capacitive touch sensor comprises an RC oscillator (601) adapted to generate an output signal that oscillate at an oscillation frequency, wherein the output signal is used to charge and discharge the conductive shade material, wherein the motor control module is adapted to measure the output signal to detect output frequency values. (column 15, lines 28-59)
In regard to claim 18, Slivka ‘424 discloses: 
Wherein the motor control module (112) determines a touch of the shade material when detecting an abrupt change in the output frequency values. (column 15, lines 28-59)
In regard to claim 19, Slivka ‘424 discloses: 
Wherein the motor control module (112) determines a touch of the shade material when an output frequency value substantially deviates from a monitored baseline frequency. (column 15, lines 28-59)
In regard to claim 20, Slivka ‘424 discloses: 
Wherein the motor control module (112) stores a set of a plurality of oscillation frequencies each associated with a position of the shade material between an upper limit and a lower limit.  (Column 16, lines 19-27 states that the control module stores states in the memory, while column 15, lines 28-59 indicate that the oscillation frequencies are associated with position. Thus there would be an upper and lower limit to the frequencies.)
In regard to claim 21, Slivka ‘424 discloses: 
Wherein during operation, the motor control module is adapted to (capable of) keep track of the position of the shade material and based on the position pick an oscillation frequency to use by the capacitive touch sensor.  
In regard to claim 22, Slivka ‘424 fails to explicitly disclose: 
Wherein the motor control module decreases the oscillation frequency as the shade material lowers and increases the oscillation frequency as the shade material is raised.  
However, it appears that the devices include the same parts, and are designed to work in same manner and as such, the motor controller of Slivka ‘424 would decrease oscillation frequency as the shade lower and increase oscillation frequency as the shade is raised in order to function as desired. 
In regard to claim 23, Slivka ‘424 discloses: 
The motor control module (112) is adapted (capable of) to self-calibrate during operation of the roller shade to continuously update the oscillation frequency.
In regard to claim 24, Slivka ‘424 discloses: 
Wherein during operation of the roller shade, the motor control module (112) is adapted (capable of) to sweep through a plurality of different oscillation frequencies used by the capacitive touch sensor.  
In regard to claim 25, Slivka ‘424 discloses: 
Wherein the motor control module (112) is adapted to (capable of) sweep through a plurality of predetermined output impedance values to determine the monitored baseline frequency.  
In regard to claims 29-30, Slivka ‘424 discloses: 
Wherein the motor control module (112) is adapted to (capable of) detect a first gesture designated to direct the motor to raise the shade material, and a second gesture designated to direct the motor to lower the shade material.  (column 2, lines 63-67 and column 3, lines 1-11)
Wherein the first gesture comprises a single touch and the second gesture comprises a double touch, or vice-versa.  (column 2, lines 63-67 and column 3, lines 1-11)
In regard to claim 31, Slivka ‘424 discloses: 
Wherein the motor control module (112) stops raising or lowering the shade material when the motor control module detects a touch of the shade material while the shade material is in the process of being raised or lowered, respectively.  (column 3, lines 12-15)
In regard to claim 32, Slivka ‘424 discloses: 
Wherein the motor control module is adapted (capable of) to detect a hold and release gesture designated to direct the motor to raise or lower the shade material in response to a detected hold of the shade material and to stop raising or lowering the shade material in response to a detected release of the shade material.  (column 3, lines 15-21)
In regard to claim 33, Slivka ‘424 discloses: 
Wherein the motor control module is adapted (capable of) to detect a tap-hold and release gesture designated to direct the motor to raise or lower the shade material in response to a detected tap and hold of the shade material and to stop raising or lowering the shade material in response to a detected release of the shade material.  (column 3, lines 22-28)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slivka 9,644,424 and Vallett et al WO2017/095861 as applied to claim 2 and further in view of Mayer et al 10,400,364.
In regard to claim 3, Slivka ‘424/Vallet et al ‘861 fail to disclose: 
Wherein the conductive thread comprises a core and an outer layer.  
Mayer et al ‘364 discloses: 
Wherein the conductive thread comprises a core (26-1) and an outer layer (26-2).  (column 5, lines 15-27)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to make the conductive thread comprise a core and outer layer as taught by Mayer et al ‘364 in order to prevent unwanted interference between conductive fibers. 
In regard to claim 4, Slivka ‘424/Vallet et al ‘861/Mayer et al ‘364 disclose: 
Wherein the core (26-1, as taught by Mayer et al ‘364) comprises the electrically conductive material.  (Mayer et al ‘364, column 5, lines 23-24)
In regard to claim 5, Slivka ‘424/Vallet et al ‘861/Mayer et al ‘364 disclose: 
Wherein the outer layer (26-2, as taught by Mayer et al ‘364)) comprises material with low or substantially no conductance (column 5, lines 25-27 states polymer is used).  
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slivka 9,644,424, Vallett et al WO2017/095861 and Mayer et al 10,400,364 as applied to claim 5 and further in view of Sunshine et al 9,974,170.
In regard to claim 6, Slivka ‘424/Vallet et al ‘861/Mayer et al ‘364 fail to disclose: 
Wherein the outer layer is infused with electrically conductive material.  
Sunshine et al ‘170 discloses: 
Wherein the outer layer (30-2) is infused with electrically conductive material.  (column 9, lines 31-47)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Slivka ‘424/Vallet et al ‘861/Mayer et al ‘364 to make the outer layer be infused with electrically conductive material as taught by Sunshine et al ‘170 in order to enhance the conductivity of the device while maintaining flexibility and abrasion resistance. (column 9, lines 31-47)
Claim(s) 7-9 and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slivka 9,644,424 and Vallett et al WO2017/095861 as applied to claim 1and further in view of Podhajny et al 2017/0370030.
In regard to claim 7, Slivka ‘424/Vallet et al ‘861 fail to disclose: 
Wherein the shade material comprises a plurality of warp threads comprising the electrically conductive material.  
Podhajny et al ‘030 disclose:
Wherein the shade material comprises a plurality of warp threads comprising the electrically conductive material. (abstract)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to make the warp threads comprise the electrically conductive material as taught by Podhajny ‘030 as such is shown to be an acceptable weaving technique for conductive strands.
In regard to claim 8, Slivka ‘424/Vallet et al ‘861/Podhajny et al ‘030 disclose: 
Wherein the plurality of conductive (as taught by Vallet et al ‘861) warp threads (as taught by Podhajny et al ‘030) are intermittently weaved in the shade material (106, Slivka ‘424).  
In regard to claim 9, Slivka ‘424/Vallet et al ‘861/Podhajny et al ‘030 disclose: 
Wherein each of the plurality of conductive (as taught by Vallet et al ‘861) warp threads (as taught by Podhajny et al ‘030) extends vertically along substantially the entire length of the shade material (106, Slivka ‘424).   
In regard to claim 26, Slivka ‘424 discloses: 
Wherein the motor control module (112) is adapted (capable of) to detect a swipe up gesture upon detecting a progressive growth in the output frequency values, and wherein the motor control module is adapted to detect a swipe down gesture upon detecting a progressive decline in the output frequency values.  
Slivka ‘424 fails to disclose: 
Wherein the shade material comprises a plurality of warp threads each comprising the electrically conductive material,
Podhajny et al ‘030 disclose:
Wherein the shade material comprises a plurality of warp threads comprising the electrically conductive material. (abstract)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to make the warp threads comprise the electrically conductive material as taught by Podhajny ‘030 as such is shown to be an acceptable weaving technique for conductive strands.
	In regard to claim 27, Slivka ‘424 discloses: 
Wherein the motor control module is adapted to (capable of) direct the motor to raise the shade material upon detecting the swipe up gesture, and wherein the motor control module is adapted to direct the motor to lower the shade material upon detecting a swipe down gesture.  
In regard to claim 28, Slivka ‘424/Vallet et al ‘861/Podhajny ‘030 disclose:
Wherein the electrically conductive material (as taught by Vallet et al ‘861) of each conductive warp (as taught by Podhajny ‘030) thread comprises a material having large resistance (paragraph [0038] of Vallet et al ‘861 states 1 ΜΩ per inch).  
Allowable Subject Matter
Claims 34-36 are allowed. 

Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133. The examiner can normally be reached Mon-Wed 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY C RAMSEY/Examiner, Art Unit 3634                                                                                                                                                                                                        

/Johnnie A. Shablack/Primary Examiner, Art Unit 3634